Citation Nr: 9908156	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  95-24 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for diabetes 
mellitus, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for dysthymic 
state, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1964 to 
December 1966.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a May 1995 rating decision of the 
Baltimore, Maryland, Department of Veterans Affairs (VA) 
Regional Office (RO). 

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked inference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Diabetes mellitus is manifested by insulin dependence, use of 
a restricted diet and an internal insulin pump, hypoglycemia 
and compensable complications.


CONCLUSION OF LAW

Diabetes mellitus is 100 percent disabling.  38 U.S.C.A. 
§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, § 4.119, 
Diagnostic Code 7913 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Diabetes Mellitus

The claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  This finding is based on the appellant's contentions 
that his diabetes mellitus is more severely disabling than 
previously evaluated.  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

The RO has met its duty to assist the appellant in the 
development of his claim under 38 U.S.C.A. § 5107 (West 
1991).  Records were obtained from VA examinations in 1994 
and 1996.  Private medical statements from providers 
identified by the appellant and personal testimony has been 
associated with the file.  Furthermore, there is no 
indication from the appellant or his representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1998); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Service connection for diabetes mellitus was granted in a 
January 1972 rating decision and a 20 percent evaluation was 
assigned.  The evaluation was increased to 40 percent in a 
November 1983 rating decision.  In a May 1995 rating 
decision, the RO confirmed and continued the 40 percent 
evaluation for diabetes mellitus with erectile dysfunction, a 
stomach condition and a scar in the mid-abdomen.  Separate 
evaluations for diabetic neuropathy of the right leg (10 
percent) and left leg (10 percent) were established.  In a 
December hearing officer's decision, separate evaluations for 
diabetic gastroparesis and reflux (formerly a stomach 
condition) and a scar at the site of the infusion pump were 
created.  A 10 percent evaluation was assigned to each of 
those evaluations.

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The appellant testified before the Board in December 1998 and 
before the RO in August 1995.  The following is a summary of 
his testimony.  He has had diabetes mellitus for 31 years.  
He receives treatment through Johns Hopkins Diabetes Center.  
His insulin is administered via a pump that is implanted in 
his abdomen for better control of his blood glucose.  The 
first pump was inserted in 1987 and he has had to have 
replacement pumps and laparoscopic surgery to flush clogged 
lines.  He speaks with the clinic definitely every week and 
sometimes a couple of times a week when he has problems with 
his blood sugar control or has questions.  About every 2 
months the doctor refills the pump with insulin.  He has 
missed about 20 days last year from work due to his diabetes 
mellitus.  A new pump was put in last September and in May he 
had to go to the emergency room for a hypoglycemic reaction.  
He must restrict his activities.  The only physical work he 
does is around the house and in the yard and he does not 
exercise much.  He restricts his diet to a 2100-calorie 
American Diabetic Association diet and carries a bag of candy 
with him for hypoglycemic episodes.  On a good day he 
assesses his blood sugar level by finger stick 6 times, but 
it could be as many as 8-10 times in one day when he is not 
feeling well.

The appellant is currently evaluated under 38 C.F.R. § 4.119 
(1998); Diagnostic Code 7913 for diabetes mellitus.  The 
criteria for evaluating diseases of the endocrine system was 
changed in June 1996.  The appellant's claim was filed in 
November 1994.  When a regulation changes after a claim has 
been filed but before the appeal process has been completed, 
the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  See 
38 U.S.C.A. § 5110.  Thus, the Board will address the pre-
1996 and post-1996 criteria.  

Under the pre-1996 criteria for evaluation diabetes mellitus, 
a 100 percent evaluation was warranted for pronounced 
diabetes mellitus which was uncontrolled, that is, with 
repeated episodes of ketoacidosis or hypoglycemic reactions, 
restricted diet and regulation of activities; with 
progressive loss of weight and strength, or severe 
complications.  A 60 percent evaluation required severe 
diabetes mellitus with episodes of ketoacidosis or 
hypoglycemic reactions, but with considerable loss of weight 
and strength and with mild complications, such as pruritus 
ani, mild vascular deficiencies, or beginning diabetic ocular 
disturbances.  A 40 percent evaluation was warranted for 
moderately severe diabetes mellitus which required large 
insulin dosage, restricted diet, and careful regulation of 
activities, i.e., avoidance of strenuous occupational and 
recreational activities.  A 20 percent evaluation required 
moderate diabetes mellitus which was controlled by a moderate 
insulin or oral hypoglycemic agent dosage and a restricted 
(maintenance) diet where there was no impairment of health or 
vigor or limitation of activity.  A 10 percent evaluation was 
warranted for mild diabetes mellitus which was controlled by 
a restricted diet, without insulin, where there was no 
impairment of health or vigor or limitation of activity.  
Definitely established complications such as amputations, 
impairment of central visual acuity, peripheral neuropathy 
with definite sensory or motor impairment or definitely 
established arteriosclerotic focalizations were to be 
separately rated under the applicable diagnostic codes.

Under the post-1996 criteria for rating the disabling effects 
of diabetes mellitus, a 100 percent disability rating will be 
assigned when diabetes requires more than one daily injection 
of insulin, restricted diet, and regulation of activities, 
such as avoidance of strenuous occupational and recreational 
activities, with episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus either 
progressive loss of weight and strength or complications that 
would be compensable if separately evaluated.  A 60 percent 
disability rating will be assigned when diabetes requires 
insulin, restricted diet, and regulation of activities with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year or twice a month visits 
to a diabetic care provider, plus complications that would 
not be compensable if separately evaluated.  A 40 percent 
disability rating is for assignment when diabetes requires 
insulin, restricted diet, and regulation of activities.  
Diabetes that requires insulin and a restricted diet or oral 
hypoglycemic agents and restricted diet warrants a 20 percent 
evaluation.  When managed by a restricted diet only, a 10 
percent evaluation is warranted.  Compensable complications 
of diabetes are separately evaluated unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913. 

Dr. Saudek submitted a letter in October 1994 that indicated 
that the appellant underwent surgery in April 1990 for repair 
of his insulin pump, required clearing of the pump's catheter 
in February 1992 and had surgery again in September 1992 to 
replace the pump.  He had also undergone several rinse 
procedures to correct catheter blocks and additional surgery 
in July 1994.  The appellant had described symptoms 
consistent with diabetic neuropathy, impotence and a 
gastrointestinal condition.

In a November 1994 letter, a VA physician indicated that the 
appellant had been treated at the VA Medical Center for many 
years.  His diabetes mellitus was being managed by an 
implanted insulin pump that was replaced by surgery in July 
1994.  His blood glucose control was good.  He had developed 
evidence of peripheral diabetic neuropathy manifested by 
subjective numbness in his feet with decreased vibratory and 
proprioceptive sensation on examination.  He had developed 
impotence.  There was no evidence of diabetic nephropathy or 
retinopathy.  He had also developed gastrointestinal 
disturbances related to esophagitis and probable diabetic 
gastroparesis.

VA examinations were conducted in December 1994.  One report 
indicated that the appellant had episodes of hypoglycemia but 
no recent episode of ketoacidosis.  There was no history of 
weight loss.  No rectal or anal pruritus was noted.  There 
were no vascular deficiencies in the lower extremities and no 
history of ocular disturbances.  The most likely cause of the 
decreased erectile function was the long-standing diabetes 
mellitus, however his function was still adequate for 
intercourse.  On peripheral nerve examination, there was some 
diminished vibratory sensation as well as pinprick sensation 
in the feet to about halfway to the knees.  His position 
sense was intact to wiggling of the toes, however there was a 
slight sway on the Romberg test.  Other findings were normal.  
Diabetic neuropathy was diagnosed.

VA Medical Center records from January to February 1995 
documented treatment for esophagitis with hiatal hernia.

A diabetes nurse educator from the Johns Hopkins Diabetes 
Center wrote in December 1998 that the appellant had been a 
patient for 12 years.  He had good management but in recent 
years had an increase of hypoglycemic episodes requiring 
intervention and treatment.  The nurse indicated that the 
appellant checked his blood sugar 8-10 times daily and she 
consulted with him over the results.  The appellant had 
reported limited movement of his hands and shoulders to her.

A January 1999 letter from Dr. Saudek indicated that the 
appellant had been his patient since 1987.  His glycemic 
control had been stable over 12 years.  The appellant 
experienced episodes of frequent hypoglycemia requiring 
action.  The increased risk of hypoglycemia limited his 
ability to perform at his job or in physical activity.  He 
had weekly contact with the nurse to discuss his blood 
sugars, which he monitored 6-8 times per day, and he had 
frequent visits to the hospital.

The appellant's office manager indicated in a February 1999 
letter that the appellant had been absent from work from 
January 11, 1999 through February 4, 1999 due to diabetic 
complications and difficulty with mental tasks.  He expected 
him to return to work on February 5, 1999.

Comparing the pre-1996 criteria to the post-1996 criteria, 
the Board believes that neither one is more favorable to the 
appellant than the other. The appellant 's disability falls 
within the 100 percent evaluation under either criterion.  
Because the RO considered the appellant's disability under 
both criteria, a Bernard issue is not raised by the Board's 
consideration of both criteria in this decision.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Under the pre-1996 criteria, there is competent medical 
evidence that the appellant has frequent hypoglycemic 
episodes.  A more definite statement to explain the word 
"frequent" would have aided the Board in its determination, 
however the Board finds that there is competent evidence that 
his disease requires 6-10 finger sticks per day to assess 
blood glucose and then subsequent adjustment of insulin 
dosage to control the hypoglycemic episodes.  He is required 
to restrict his diet and activities.  His complications are 
severe in that they have involved his gastrointestinal, 
nervous and urinary systems.  Under the post-1996 criteria, 
there is competent evidence that his disease required a 
surgically implanted apparatus to better provide his insulin 
requirements, a restricted diet, and regulation of activities 
to include the avoidance of strenuous activities.  He has 
hypoglycemic episodes that have been termed "frequent" by 
his physician and he is in contact with a diabetic care 
provider (nurse) on a weekly basis and sometimes on a daily 
basis by phone.  Every other month he must return to the 
physician to have his pump refilled.  His physician noted a 
hospital admission for surgery related to the pump in 1994 
and several rinse procedures for catheter blockages.  
Diabetic complications to include peripheral neuropathy in 
both legs and diabetic gastroparesis have been separately and 
compensably rated by the RO.

The appellant's testimony was considered and supports the 
Board's findings.  He testified that he had frequent 
hypoglycemic episodes and one had resulted in a trip to an 
emergency room in 1998.  He had restricted his work and 
physical activities due to the disease.  He was on a 
restricted diet.  His complications included impotence, 
decreased peripheral sensation and gastrointestinal upset all 
attributed by competent medical evidence to diabetes 
mellitus.  He testified that he lost approximately 20 days 
from work in 1998 due to the disease.  The Board finds no 
reason to doubt his credibility.  His employer has stated 
that he had lost nearly 1 month's time from work between 
January and February 1999 due to diabetes mellitus.  His 
testimony supported a 100 percent evaluation.

The Board notes that all of the requirements for a 100 
percent rating for diabetes are not shown by the record.  
However, 38 C.F.R. § 4.21 (1998) provides that it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified and that findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient.  Based on review of the record as a whole, the 
Board finds that impairment from diabetes mellitus more 
nearly approximates the criteria for a 100 percent rating.  
This appellant has had diabetes mellitus for more than 30 
years.  Good control of the disease required surgical 
implantation of an insulin pump.  The pump required 
additional surgery.  Although many of the consultations that 
appellant has with his diabetic care provider are by phone, 
this is due solely to the fact that the appellant is a 
capable, well-educated and willing participant in his own 
care.  Consultation is necessary at least weekly and 
sometimes more and the evidence has established lost time 
from work due to the disease.  Thus the disability more 
nearly approximates the criteria for a 100 percent rating and 
such rating is warranted.  38 C.F.R. § 4.7 (1998).

The Board notes that the complications used to support the 
grant of the 100 percent evaluation were diabetic neuropathy 
of the right and left leg and diabetic gastroparesis.  
Therefore, separate evaluations for these disabilities are no 
longer warranted.  The grant of service connection for the 
scar at the site of the infusion pump is not proximally due 
to the disease process, and should continue to be separately 
rated as 10 percent disabling.  The claim for an increased 
rating for dysthymic state, currently evaluated as 10 percent 
disabling, which was granted secondary to diabetes mellitus, 
is the subject of the following Remand.


ORDER

A 100 percent evaluation for diabetes mellitus is granted, 
subject to the controlling regulations applicable to the 
payment of monetary awards.


REMAND

Service connection for a dysthymic state was granted in a May 
1995 rating decision and a 10 percent evaluation was 
assigned.  This evaluation was primarily based on the results 
of a VA examination conducted in December 1994.  Another VA 
examination was conducted in July 1996 which described the 
impairment as mild.  In a September 1996 Supplemental 
Statement of the Case, the RO confirmed and continued the 10 
percent evaluation.  In testimony before the Board the 
appellant alleged that his psychiatric disability had 
undergone an increase in severity since his last VA 
examination.

The Board notes that during the pendency of this appeal, the 
applicable rating criteria for mental disorders, 38 C.F.R. 
§ 4.125 et seq. was amended, effective November 7, 1996.  

Accordingly, due process considerations mandate that the 
appellant's claim for an increased disability rating for 
dysthymia is entitled to review based upon an intervening 
change in the regulation pertaining to the criteria for 
evaluating mental disorders.

This issue is REMANDED for the following development:

1.  The RO should schedule the appellant 
for a psychiatric VA examination.  The 
examiner should be afforded the 
opportunity to review the claims folder 
prior to the examination and should make 
note on the report that the claims folder 
was reviewed.  The report of examination 
should address each criterion as 
established in the revised Diagnostic 
Code for rating mental disorders as it 
relates to the appellant's service 
connected dysthymic state.  A Global 
Assessment of Functioning score should be 
included as part of the assessment.

2.  Pursuant to 38 C.F.R. § 3.655 (1998), 
when a claimant pursuing an original, 
reopened or claim for an increase without 
good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant is free to submit additional evidence or argument 
on remand.  Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

- 12 -


- 1 -


